Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 17, 2019

                                      No. 04-18-00901-CV

                                      Gupreet KOCHAR,
                                          Appellant

                                                v.

                 Mark WASSERMAN d/b/a Chik-Fil-A Medical Center FSU,
                                   Appellees

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2017CV02440
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
        Appellant’s brief in this appeal was due January 10, 2019. Neither the brief nor a motion
for extension of time has been filed. We ORDER appellant to file, by January 28, 2019, the
appellant’s brief and a written response reasonably explaining appellant’s failure to timely file
the brief. If appellant fails to file a brief and the written response by the date ordered, we may
dismiss this appeal. See TEX. R. APP. P. 38.8(a), 42.3(c).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2019.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court